DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 6 recites the limitation “the matrix” in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 6 will be understood to be written as, “The method of claim 5, wherein the matrix…”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pisklak et al. (US 2014/0034313) in view of Cheng et al. (US 2003/0013601- cited by Applicant). 	With respect to independent claim 1, Pisklak discloses a method of cementing comprising: 	preparing a cement composition comprising water, a hydraulic cement, and a zeolite catalyst (Abstract and [0017]); 	placing the cement composition in a wellbore (Abstract and [0035]). 	Regarding claim 1, Pisklak discloses a cement composition comprising a zeolite catalyst (Abstract and [0030]-[0032]). However, Pisklak fails to expressly disclose wherein the zeolite catalyst is an “agglomerated zeolite catalyst,” as instantly claimed. Cheng teaches a zeolite catalyst, wherein the zeolite catalyst is an agglomerated zeolite catalyst (Abstract, [0001], and [0010]). Replacing the zeolite catalyst disclosed by Pisklak with the agglomerated zeolite catalyst taught by Cheng is but a simple substitution of one known equivalent zeolite catalyst for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). This substitution would have been further obvious in view of both zeolite catalyst compositions taught by the references having the same chemical make up, e.g. a matrix zeolite catalyst comprised of type x or type 
 	providing a cement composition comprising water, a hydraulic cement, and a zeolite catalyst, the cement composition having a target density (Abstract, [0017], and [0023]); and 	placing the cement composition in a wellbore (Abstract and [0035]). 	Regarding claim 8, Pisklak discloses a cement composition comprising water, a hydraulic cement, and a zeolite catalyst, the cement composition having a target density (Abstract, [0017], and [0023]). However, Pisklak fails to expressly disclose wherein the cement composition is formed by initially providing water and a hydraulic cement and then adding additional water and the zeolite catalyst, as instantly claimed. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider forming the cement composition by the order claimed since it amounts to nothing more than merely changing the sequence of adding ingredients. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) 	Further regarding claim 8, Pisklak discloses a cement composition comprising a zeolite catalyst (Abstract and [0030]-[0032]). However, Pisklak fails to expressly disclose wherein the zeolite catalyst is an “agglomerated zeolite catalyst,” as instantly claimed. Cheng teaches a zeolite catalyst, wherein the zeolite catalyst is an agglomerated zeolite catalyst (Abstract, [0001], and [0010]). Replacing the zeolite catalyst disclosed by Pisklak with the agglomerated zeolite catalyst taught by Cheng is but a simple substitution of one known equivalent zeolite catalyst for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). This substitution would have been further obvious in view of both zeolite catalyst compositions taught by the references having the same chemical make up, e.g. a matrix zeolite catalyst comprised of type x or type y (Pisklak- [0031]; Cheng- [0029]). 	With respect to independent claim 14, Pisklak discloses a cement composition comprising: 	a cementitious component comprising a zeolite catalyst, lime, and water (Abstract and [0017]), wherein the zeolite catalyst to lime weight ratio may be 1:1.8 (Example 1). 	Regarding claim 14, Pisklak discloses a cementitious component comprising a hydraulic cement and a zeolite catalyst, wherein the amount of zeolite catalyst is present in an amount of “about 0.1% to about 20% by weight of the [hydraulic cement]” (Abstract and [0033]). Although silent to wherein the zeolite catalyst is present in an amount of “at least 80% by weight [of cementitious component],” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for an amount of zeolite catalyst as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	Further regarding claim 14, Pisklak discloses a cement composition comprising a zeolite catalyst (Abstract and [0030]-[0032]). However, Pisklak fails to expressly disclose wherein the zeolite catalyst is an “agglomerated zeolite catalyst,” as instantly claimed. Cheng teaches a zeolite catalyst, wherein the zeolite catalyst is an agglomerated zeolite catalyst (Abstract, [0001], and [0010]). Replacing the zeolite catalyst disclosed by Pisklak with the agglomerated zeolite catalyst taught by Cheng is but a simple substitution of one known equivalent zeolite catalyst for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). This substitution would have been further obvious in view of both zeolite catalyst compositions taught by the references having the same chemical make up, e.g. a matrix zeolite catalyst comprised of type x or type y (Pisklak- [0031]; Cheng- [0029]). 	With respect to depending claim 2, the combination of Pisklak and Cheng teaches wherein the cement composition has a density of “from about 4 pounds per gallon... to about 20 lb/gal” ([0023]). Although silent to wherein the cement composition has a density of “about 11 lb/gal... to about 16 lb/gal,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a cement composition density as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claims 3, 9, and 15, Pisklak discloses wherein the hydraulic cement may be a pozzolana cement (Abstract and [0017]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such materials as the hydraulic cement. 	With respect to depending claims 4, 10, and 16, the combination of Pisklak and Cheng teaches wherein the agglomerated zeolite catalyst is a spent agglomerated zeolite catalyst, the spent agglomerated zeolite catalyst being a product of fluidized catalytic cracking ([0001] and [0061]). 	With respect to depending claims 5, 11, and 17, the combination of Pisklak and Cheng teaches wherein the agglomerated zeolite catalyst may be a matrix ([0061]). With regard to the remaining In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 13, the combination of Pisklak and Cheng teaches wherein the cement composition has a density of “from about 4 pounds per gallon... to about 20 lb/gal” ([0023]). Although silent to wherein the cement composition has a target density of “about 10 lb/gal to about 13 lb/gal,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Getzlaf et al. (US 2004/0107877) teaches a cement composition comprising a hydraulic cement and a zeolite catalyst.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



/AVI T SKAIST/Examiner, Art Unit 3674